DETAILED ACTION
This Office action is in response to the election filed on 23 February 2022. Claims 16-35 are pending in the application.  Claims 1-15 have been cancelled. Claims 21-35 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, on which claims 16-35 are readable, in the reply filed on 23 February 2022 is acknowledged.

Drawings
The replacement sheets of drawings were received on 23 February 2022.  These replacement drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sanchez et al., US 6838332.
With respect to claim 16, Sanchez et al. disclose a method of forming an integrated circuit structure, shown in Figs. 1-11, comprising: 
receiving a substrate 12/14 having a front surface and a back surface; 
forming a shallow trench isolation (STI) feature 31 in the front surface of the substrate, thereby defining a fin active region surrounded by the STI feature 31; 
forming a gate stack 18 on the fin active region 16; 
forming a source feature 22 and a drain feature 23 on the fin active region 16, wherein the gate stack 18 spans from the source feature 22 to the drain feature 23, as shown in Fig. 1; 
forming an interconnect structure 38 on the gate stack 18, the source feature and the drain feature from the front surface, wherein the interconnect structure includes a front contact feature contacting the drain feature, dee column 2, lines 52-65;
thinning down the substrate 12/14 from the back surface (see Figs. 1-3; column 1, lines 40-43; and column 2, line 66, bridging column 3 to line 15) such that the source feature 22 is exposed with an exposed surface, as shown in Fig. 5; 
forming a backside contact feature 52 landing on the exposed surface of the source feature 22, see Figs. 6 and 7; and 
forming a backside power rail 68 landing on the backside contact feature, see Figs. 9-11 and the Abstract (“A metal interconnect or conductive material (68) may be used as a power plane that saves circuit area by implementing the power plane underneath the transistor rather than adjacent the transistor.”). 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiblot et al., US 2020/0194567.
With respect to claim 16, Hiblot et al. disclose a method of forming an integrated circuit structure, shown in Fig. 1, comprising: 
receiving a substrate 140 having a front surface and a back surface; 
forming a shallow trench isolation (STI) feature in the front surface of the substrate 140, thereby defining a fin active region 100 surrounded by the STI feature, see Fig. 1 and paragraphs [0011] and [0036]; 
forming a gate stack 160 on the fin active region 100;
forming a source feature 110 and a drain feature 120 on the fin active region 100, wherein the gate stack 160 spans from the source feature 110 to the drain feature 120; 
forming an interconnect structure 30 on the gate stack, the source feature and the drain feature from the front surface, wherein the interconnect structure 30 includes a front contact feature 126 contacting the drain feature; 
forming a backside contact feature 112/116 landing on the exposed surface of the source feature 110; and 
forming a backside power rail 150 landing on the backside contact feature 112/116, see Fig. 1 and paragraphs [0039] and [0043]. Hiblot et al. fail to disclose thinning down the substrate from the back surface such that the source feature is exposed with an exposed surface. However, Sanchez et al. disclose a method of forming a backside contact feature 52 in which the substrate 12 is thinned in order to facilitate a backside processing, see Figs. 1-3 and  column 2, line 66, bridging column 3 to line 15. Given the disclosure of Sanchez et al., it would have been obvious to the skilled artisan to thin the substrate 140 in the known method of Hiblot et al. in order to facilitate backside processing to form the backside contact feature 112/116.
With respect to claim 17, Hiblot et al. disclose that the backside conductive feature 112/116 includes forming a first silicide layer in direct contact with the source feature 110; and the forming of the interconnect structure includes forming a second silicide layer in direct contact with the drain feature 120, see Fig. , the Abstract, and paragraphs [0002], [0007]-[0008], [0010]-[0011], [0015], [0018]-[0022], [0025]-[0027], [0037]-[0038], [0042]-[0043], [0049]-[0054]. 
With respect to claim 18, Hiblot et al. disclose that the forming of the backside contact feature 112/116 includes 6depositing a dielectric layer 10 of a first dielectric material on the substrate 140 including on the exposed surface of the source feature 110, as shown in Fig. 3; patterning the dielectric layer 10 to form a contact opening, as shown in Fig. 4; forming a first silicide layer on the source feature 110 exposed within the contact opening, see paragraphs [0049]-[0054]; and filling a first conductive material in the contact opening to form the backside contact feature 112/116, as shown in Fig. 1 (see paragraph [0043].

With respect to claim 21, Hiblot et al. disclose a method of forming an integrated circuit structure, shown in Fig. 1, comprising: 
receiving a semiconductor substrate 140 with an embedded etch stop layer (see paragraph 0048]), the semiconductor substrate having a front side and a back side; 
forming shallow trench isolation (STI) features on the front side of the semiconductor substrate, wherein the STI features defines active regions that are separated and isolated from each other by the STI features, see paragraph [0011], [0036], and [0046];
forming gate stacks 160 on the active regions, see paragraph [0041]; 
7epitaxially growing source and drain features in the semiconductor substrate from the front side of the semiconductor substrate, wherein the source and drain features are interposed by the gate stacks and each of the gate stacks span between a source feature and a drain feature, see Fig. 1 and paragraph [0025]; 
forming frontside contact features 126 directly contacting top surfaces of the drain features; 
forming backside contact features 112/116 directly contacting bottom surfaces of the source features; and 
forming backside power rails 150 directly contacting the backside contact features 112/116.
Hiblot et al. disclose that even though only one fin structure is illustrated in the application, it will be appreciated that the resulting semiconductor device may comprise a plurality of fin structure, which can be arranged parallel to each other, see paragraph [0035]. Therefore, it would have been obvious to the skilled artisan that a gate stack 160 would be formed over each one of the plurality of fins, a frontside contact feature 126 would be formed for each transistor, and a backside contact feature 112/116 would be formed for each transistor and backside power rails 150 would be formed to each backside contact features 112/116. Therefore, the method of Hiblot et al. clearly includes the limitations of forming gate stacks 160 on the active regions, forming frontside contact features 126, forming backside contact features 112/116, and forming backside power rails 150.
With respect to claim 27, in the method of Hiblot et al., the  forming of the STI features includes recessing the STI features such that the active regions are extruded above from the STI features, see Fig. 1 and paragraphs [0011] and [0036].
With respect to claim 28, Hiblot et al. disclose before the epitaxially growing of the source and drain features, recessing the semiconductor substrate from the front side in areas between the gate stacks, wherein the source and drain features are epitaxially grown as raised source and drain features, see Fig. 1 and paragraphs [0011], [0025], and [0036].  

Allowable Subject Matter
Claims 31-35 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: None of the references of record teach or suggest a method of forming an integrated circuit structure, comprising: receiving a semiconductor substrate having a first semiconductor material; forming over the semiconductor substrate an etch stop layer having a second semiconductor material different from the first semiconductor material; forming a frontside substrate layer over the etch stop layer, the frontside substrate layer having the first semiconductor material; forming a shallow trench isolation (STI) feature over the frontside substrate layer; 9forming a fin active region in the frontside substrate layer, wherein the fin active region extends above the STI feature; forming a first gate stack completely over the fin active region and a second gate stack partially over the STI feature and partially over the fin active region; forming a source feature between the first and second gate stacks; thinning down a back side of the semiconductor substrate until the etch stop layer is exposed; selectively etching away the etch stop layer until a back surface of the frontside substrate layer is exposed; depositing an isolation layer on the back surface of the frontside substrate layer; patterning the isolation layer to form a backside contact hole that exposes a bottom surface of the source feature; filling the backside contact hole with a conductive material to form a backside contact feature; and forming a backside power rail directly contacting the backside contact feature, as recited in independent claim 31..  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19, 20, 22-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Hiblot et al. disclose depositing a first inter-layer dielectric material (ILD) layer 40 over the front side of the semiconductor substrate 140, see Fig. 7 and paragraphs [0028] and [0051], Hiblot et al. lack anticipation of the forming of the frontside contact features includes depositing a first inter-layer dielectric material (ILD) layer over the front side of the semiconductor substrate, wherein the first ILD layer covers the source and drain features and surrounds sidewalls of the gate stacks, depositing a second ILD layer over the first ILD layer and over the gate stacks; patterning the second ILD layer to form frontside contact holes that exposes the top surfaces of the drain features; and filling the frontside contact holes with a first conductive material, as required in dependent claim 22.
Although Hiblot et al. disclose forming a backside power rail 150, Hiblot et al. lack anticipation that the forming of the backside power rail 150 includes depositing a backside inter-layer dielectric (BILD) layer of a second dielectric material on the dielectric layer, wherein the second dielectric material is different from the first dielectric material in composition; patterning the BILD layer to form a trench to expose the backside contact feature; and depositing a second conductive material in the trench to form the backside power rail, as recited in dependent claim 19.
Although Hiblot et al. disclose that substrate 140 can be a germanium substrate or a Sigmoid substrate, a Sic substrate, a SOI substrate, or a Genoa substrate (as disclosed in paragraph [0045], Hiblot et al. fail to teach or suggest wherein the receiving of the substrate includes forming a silicon germanium layer on a semiconductor surface; and epitaxially growing a silicon layer on the silicon germanium layer; and the thinning down of the substrate includes polishing the silicon layer; selectively etching the silicon layer; and selectively etching the silicon germanium layer, as required in dependent claim 20..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose semiconductor devices having frontside and backside contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822